MEMORANDUM **
Javier Ceballos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s deportation order. We have jurisdiction under 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). Reviewing de novo, id., we deny the petition for review.
*420The agency correctly determined that Ceballos is ineligible for relief under the Federal First Offender Act (“FFOA”) because his conviction was not for simple possession of a controlled substance. See de Jesus Melendez v. Gonzales, 503 F.3d 1019, 1024 (9th Cir.2007) (FFOA applies to “cases involving first-time simple possession of narcotics”). Ceballos’ due process contention therefore fails, as he was deportable as a controlled substance offender, see 8 U.S.C. § 1251(a)(2)(B)© (1995), and ineligible for a waiver under 8 U.S.C. § 1182(h).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.